ORDER

PER CURIAM.
Defendant, Fred Henderson, appeals from the denial of his Rule 29.15 motion following an evidentiary hearing. Defendant was convicted of murder in the first degree. He was sentenced to life imprisonment without the possibility of parole.
The judgement of the trial court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgement is affirmed. Rule 84.16(b).